DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 2/19/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see remarks, filed 2/5/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are the previously cited prior art and in further view of Rossi et al. (Rossi, US 2019/0130264). Wherein the Examiner notes Rossi (and Rossi et al. (Higher-order Network Representation Learning, cited as pertinent prior art), teach decomposing a graph into graphlets or subgraphs or motifs. The Examiner notes, the applicant explicitly argues the “ordering… (i.e. subgraphs)”  (see applicant’s remarks page 11), it is the clear that Rossi’s purpose is to generate the random walks based on the hyperparameters, from a sequence of vertices from a subgraph of the plurality of subgraphs, which encompass and explicitly detail an ordering of the subgraphs (see rejection below, US 2019/0130264, and his higher-order network representation). Therefore, when a graph is decomposed into multiple subgraphs, as in determining the orbit comprising a node and edges, thus generating the vertex graphlets, these are explicitly used in the generation of transition pathways, or random walkways, wherein each path is based on a random walk of the plurality of random walks and comprise a specific ordering of the subgraphs in the hierarchical structure. This is essential in the capturing of features with respect to the nodes and hierarchical graph representations, expanding any previous node2vec representation, used to generate machine learning vectors. Therefore, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Duran et al. (hereinafter referred to as Garcia, US 2019/0251480) in view of Narayanan et al. (Narayanan, graph2vec: Learning Distributed Representations of Graphs), and further in view of Li et al (Li, Effective Representing of Information . 
As per claim 1, Garcia teaches a method comprising: 
receiving an input graph, [comprising a plurality of subgraphs], wherein the input graph comprises a plurality of vertices and a plurality of edges, each vertex of said plurality of vertices being associated with vertex properties of said vertex (Fig. 3, as his input graph with nodes and edges comprising properties, paragraphs [0034, 0035]-each node is injected with properties/label information, Figs. 1-7, hereinafter for expatiation, Fig. 7-graph construction); 
generating a vertex-to-property mapping, for each vertex of said plurality of vertices, said mapping maps said vertex to a vertex-property signature of a plurality of vertex-property signatures (ibid, paragraph [0035-0038]-his Deepwalk, generating, for each vertex, mappings to each information property defining the node/vertex); 
generating a plurality of edge words, each edge word corresponding to one or more edges that each begin at a first vertex having a particular vertex-property signature of said plurality of vertex property signatures and end at a second vertex having a particular vertex-property signature of said plurality of vertex property signatures (ibid-his DeepWalk incorporating for each vertex to vertex as 
generating a plurality of sentences, each sentence comprising edge words directly connected along a path of the plurality of paths in said input graph (ibid), 
[each sentence representing a subgraph of the plurality of subgraphs of said input graph]; and 
using said plurality of sentences and said plurality of edge words, [using a document] vectorization model to generate machine learning vectors representing said input graph (ibid, see Fig. 7, wherein the resultant sentences, or concatenated strings as developed by Deepwalk, are used in a document vectorization model to generate the machine learning vectors, thus improving classification accuracy in biomedical domain, etc., by utilizing node/vertex properties, paragraphs [0054-0076]-detailing vectorization model to generating machine learning vectors representing the input graph as document and corresponding improved classification accuracy). 
Garcia lacks explicitly teaching that which Narayanan teaches receiving an input graph, comprising a plurality of subgraphs (see Page 4, Fig. 1 (b)-his graph G and subgraphs of G), generating a plurality of sentences, each sentence 
each sentence representing a subgraph of the plurality of subgraphs of said input graph (ibid, Fig. 1(b), pages 3 and 4, section 4, 4.1-4.3. Learning graph representations, and corresponding subgraphs defined by sentence representation of the input graph).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Garcia and Narayanan to combine the prior art element of an input graph generating machine learning vectors as taught by Garcia with using a graph2vec model including subgraphs as taught by Narayanan as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having an improved classification and clustering accuracy using graph2vec, subgraph algorithmic approach to learning graph representations (ibid, Narayana Abstract).
using a document vectorization model to generate machine learning vectors representing said input graph, however Li et al. explicitly teaching using a document vectorization model (page 2104, 2105, sections 2-4, see section 4.1 also, his Doc2Vec, as the content2vec model using nodal  adjacency information, as sentences and edges produced from random walks).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Garcia and Li to combine the prior art element of generating machine learning vectors as taught by Garcia with using a document vectorization model as taught by Li as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be incorporating enhancing the Deepwalk (which does not account for nodal attributes alone, Garcia paragraph [0029]) features of vertices into 
The above combination lacks explicitly teaching that which Rossi teaches, generating a plurality of random walks based on one or more hyperparameters (paragraph [0013, 0015]-his node2vec applying hyperparameters to DeepWalk, and improvement by applying graph/subgraph architecture, see paragraphs [0021-0031, 0038-0050]-and his Algorithm 1, Fig. 2 including the random walks, see explicitly his graph, subgraph or graphlets, node/vertices and corresponding walks or paths therewith), each random walk comprising a sequence of vertices from a subgraph of the plurality of subgraphs of the input graph (ibid-his DeepGL  comprising a sequence of vertices from a subgraph of the plurality of subgraphs of the input graph, see paragraph [0021-0031, ]-his Graph G, composed of vertices and edges, see his graphlets discussion, and each random walk comprising a sequence of vertices from his subgraph, see Fig. 2). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be incorporating enhancing the Deepwalk (which does not account for nodal attributes alone, Garcia paragraph [0029]) features of vertices into network representation using text features of the vertices for machine learning, using captured higher order subgraphs structures in generating the representation  (ibid, Li, section 2, Rossi paragraph [0014]).
As per claims 2 and 12, Garcia further makes obvious method of claim 1, wherein the input graph comprises an undirected graph (ibid, Figs. 1, 3 and 7, as undirected graph input). 
As per claims 3 and 13, Garcia further makes obvious the method of claim 1, wherein each vertex-property signature comprises a string representation of the vertex properties of a vertex (ibid-see claim 1, string/signature discussion). 
claims 4 and 14, Garcia further makes obvious the method of claim 1, wherein each edge word comprises a string representation of the vertex properties of the first vertex concatenated with the vertex properties of the second vertex (ibid-see claim 1, aggregate string, concatenation and DeepWalk discussion, based on vertex to vertex edges). 
As per claims 5 and 15, Garcia further makes obvious the method of claim 1, further comprising: generating a plurality of random walks based on one or more hyperparameters, each random walk comprising a sequence of vertices from [a subgraph of the plurality of subgraphs of] the input graph (ibid, see also paragraph [0033-0035]-see his hyperparameters and subgraph random walk  discussion), but lack teaching that which Narayanan teaches each random walk comprising a sequence of vertices from [a subgraph of the plurality of subgraphs of] the input graph (ibid-see claim 1, subgraph discussion, his random walk discussion, pages 3-6, sections 4 and 5). 
 Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having an improved classification and clustering accuracy using graph2vec, subgraph algorithmic approach to learning graph representations (ibid, Narayana Abstract).
As per claims 6 and 16, Garcia further makes obvious the method of claim 5, wherein the plurality of edge words are generated based on the plurality of random walks and the vertex-to-property mapping (ibid-see above DeepWalk discussion, , paragraph [0035]-see his random walk discussion). 
As per claims 7 and 17, Garcia further makes obvious the method of claim 5, wherein each path of the plurality of paths is based on a random walk of the plurality of random walks (ibid-see above DeepWalk discussion, paragraph [0035]-see his random walk discussion, wherein each path of the plurality of paths is based upon the above random generation). 
As per claims 8 and 18, Garcia further makes obvious the method of claim 1, wherein each sentence of the plurality of sentences comprises a string 
As per claims 9 and 19, Garcia with Li further makes obvious the method of claim 1, wherein the document vectorization model comprises doc2vec (ibid, Li, see claim 1, Doc2Vec discussion).  
As per claims 10 and 20, Garcia further makes obvious the method of claim 1, further comprising: training a classifier based on the machine learning vectors (ibid-see paragraphs [0062-0071]-see his training a classifier discussion, based on the learned vectors, Fig. 7). 
As per claim 11, claim 11 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale (Garcia in view of Narayanan in view of Li), wherein the non-transitory computer-readable media is deemed to embody the method, such that Garcia with Narayanan with Li make obvious one or more non-transitory computer-readable media storing instructions which, when executed by one or more computing devices, cause (Garcia, see his claim 15, tangible, non-transitory computer-readable medium discussion): receiving an input graph comprising a plurality of subgraphs (ibid-see claim 1, corresponding . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Rossi et al. (Higher-order Network Representation Learning).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
2/27/21